Citation Nr: 1531291	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  08-00 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disorder manifested by fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a December 2005 rating decision, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for a disorder manifested by fatigue.  The Veteran submitted a notice of disagreement (NOD) in June 2006; a statement of the case (SOC) was issued in December 2007; a VA Form 9 (substantive appeal) was received in December 2007, and supplemental statements of the case (SSOC) were issued in September 2009, November 2013, and post-remand in January 2015.

The Veteran initially indicated on his VA Form 9 that he wanted a Board hearing.  See December 2007 VA Form 9.  The Veteran withdrew his request for a hearing in April 2014.  See April 2014 Veteran correspondence.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

In September 2014, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a disorder manifested by fatigue.  

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist the claimant in obtaining the evidence needed to substantiate a claim.  38 U.S.C.A. § 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

As instructed by the Board's September 2014 Remand decision, the RO scheduled the Veteran for a VA examination for the purpose of determining the nature and etiology of his fatigue disorder.  See September 2014 Board decision.  A VA examination was conducted in November 2014.  See November 2014 VA examination.  

The examiner diagnosed the Veteran with "fatigue," opining that the "Veteran does not meet criteria for diagnosis of Chronic Fatigue Syndrome defined by the CDC."  See November 2014 VA examination.  The examiner noted that the etiology of the Veteran's fatigue could be "partially explained," identifying the Veteran's "anxiety, depression, PTSD, Shift work sleep disorder (SWSD), and untreated obstructive sleep apnea" as likely contributing factors.  Id.  The examiner then discussed these factors individually, attempting to identify their particular relationship to the current diagnosis, noting for example that the "Veteran has PTSD and currently undergoing second divorce," that SWSD is "characterized by insomnia and excessive sleepiness," and that "one of the hallmarks of obstructive sleep apnea is fatigue due to lack of sleep."  Id.  Based upon these observations the examiner opined that it is less likely as not that the Veteran's "claimed fatigue is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  Id.

The Board finds this opinion to be inadequate.  The examiner's etiology analysis relates the fatigue disorder to other current conditions, including service-connected PTSD.  See November 2014 VA examination.  In doing so, it is unclear from the examiner's opinion whether the fatigue itself is a symptomatic function of one of the aforementioned contributing factors, like PTSD, or a diagnosis in and of itself.  Thus, the examiner did not provide an opinion on whether the Veteran's diagnosed fatigue is a condition separate and distinct from the Veteran's service-connected PTSD, or, if so, whether this condition is due to or aggravated by the service-connected PTSD.  In light of the foregoing, the Board is of the opinion that the November 2014 VA medical opinion is incomplete and requires clarification.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Ongoing private and VA treatment records should also be obtained.  See
38 USCA § 5103A(b), (c) , 38 C F R § 3 159(b), see also Bell v Derwinski,
 2 Vet App) 611 (1992) (VA medical records are in constructive possession of the
 agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.
 
2. Obtain an addendum opinion regarding the Veteran's current fatigue disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's fatigue disorder began during service, or is causally or etiologically due to symptoms experienced during service; AND,

b) that the Veteran's current fatigue disorder is a separate and distinct condition from the already service-connected PTSD, AND

c) If so, is the Veteran's fatigue disorder proximately due to or aggravated (beyond natural progression) by his service-connected PTSD.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




